NUMBER 13-05-563-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

ARANSAS COUNTY NAVIGATION
DISTRICT NO. 1,                                                                Appellant,

v.

JOHN WILLIAM JOHNSON, ET AL.,                                                  Appellees.


     On appeal from the 36th District Court of Aransas County, Texas.


                          MEMORANDUM OPINION
                 Before Justices Rodriguez, Garza, and Vela
                  Memorandum Opinion by Justice Garza
       This is a boundary dispute between appellant, Aransas County Navigation District

No. 1 (the “District”), and appellees, John William Johnson, Bobbie Jean Hoofard, and

David Glen Moss, temporary administrator of the estate of Deborah Denise Johnson

Gunnels (the “Johnsons”). The trial court rendered judgment on a jury verdict divesting the

District of a portion of the property conveyed to it by the State of Texas in 1947, concluding

that such conveyance encroached upon the Johnsons’ property. By six issues, the District

contends that the trial court erred. We affirm.
                                              I. BACKGROUND

        On January 21, 1947, the State of Texas issued a patent (the “1947 Patent”) which

granted to the District a parcel of land situated on the western shore of Aransas Bay at the

town of Fulton, Texas. The 1947 Patent described the property, which was mostly

submerged under Aransas Bay, by metes and bounds. The District claims that it had

requested the patent from the State to facilitate its efforts to construct a breakwater and

to dredge a harbor on the subject property. The western boundary of the property ceded

by the 1947 Patent lay some 320 feet east of Bay Street.1

        Over the six decades since the 1947 Patent, the District made several

improvements to the property, including the construction of a concrete bulkhead, the

installation of pilings for boat slips, and the installation of electrical and water utilities for

boats docked in those slips. The subject property, which was a raw shoreline in 1947, is

now a developed harbor and marina.

        The Johnsons own waterfront property in Fulton situated on the southwest corner

of Fulton Harbor. The property owned by the Johnsons is formally described as “the Water

Front east of Lots 1, 2, 3, 4, and 5 of Block 1, Fulton Townsite.” It is undisputed that the

property extends from Bay Street on its west side to the western shoreline of Aransas Bay

on its east side. At various times since the 1947 Patent was issued, the Johnsons had

either operated a marina on the shoreline property or leased the marina for others to

operate.

        On April 12, 1989, the District notified Hoofard that a portion of the property being

used by the Johnsons as a marina belonged to the District and that the Johnsons had no

lease agreement with the District that would allow such use. In 1992, John Johnson met

with the Aransas County Surveyor, Jerald Brundrett, to discuss the matter. Brundrett

explained to Johnson that the western boundary of the land ceded to the District according

       1
         Bay Street in Fulton is now known as Casterline Drive. W e will here refer to the street as Bay Street,
which was its nam e as used in all depictions of the area at issue presented at trial.
                                                       2
to the 1947 Patent lay across a portion of the marina property. At the time, the marina was

being operated by a tenant, Alby’s Seafood (“Alby”), which was paying rent to both the

Johnsons and the District. When Alby’s lease with the Johnsons terminated on January

1, 2000, the District began charging rent directly to the owners of the boats docked at the

marina.

         On March 30, 2001, the Johnsons filed suit against the District seeking damages

from the District as well as declaratory and injunctive relief.2 The Johnsons claimed that

they, not the District, were rightful owners of the property on which the marina was located

and therefore that the District owed to them any rent payments paid to the District for use

of the marina property. The District filed a first amended answer on October 29, 2003,

denying the Johnsons’ allegations and also asserting in the alternative a defense based

upon the statute of limitations.3
         2
          On July 7, 2003, the Johnsons filed a “Third Am ended Petition for Declaratory Judgm ent & Other
Relief” which added as defendants Dan Gill, Tony Dom inguez, Lynn W ildm an, Felix Keeley, and Doug Norrell,
nam ed both as individuals and in their official capacities as com m issioners of the District. On Novem ber 18,
2003, the trial court dism issed the Johnsons’ case against these defendants by written order. The Johnsons
do not challenge this dism issal on appeal, and these defendants are not parties to this appeal.

         Additionally, we note that, several m onths after the Johnsons filed their final am ended petition, the
Texas Suprem e Court ruled that trespass to try title is the exclusive rem edy for boundary disputes and that
relief under the Declaratory Judgm ents Act is not available in such disputes. Martin v. Amerman, 133 S.W .3d
262, 268 (Tex. 2004). Subsequently, the Texas Legislature am ended the Declaratory Judgm ents Act to reflect
that:
         a person [interested under a deed, will, written contract, or other writings constituting a
         contract or whose rights, status, or other legal relations are affected by a statute, m unicipal
         ordinance, contract or franchise] m ay obtain a determ ination under this chapter when the
         sole issue concerning title to real property is the determ ination of the proper boundary line
         between adjoining properties.

Act of Apr. 18, 2007, 80th Leg., R.S., ch. 305, § 1, 2007 T EX . S ESS . L AW S ER V . 583, 583 (codified at T EX . C IV .
P RAC . & R EM . C OD E A N N . § 37.004(c) (Vernon Supp. 2007)). The District has not raised the issue of whether
the Martin ruling applies to this case or if the am ended statute applies retroactively, and so we do not consider
it here. See T EX . R. A PP . P. 47.1; Martinez v. El Paso County, 218 S.W .3d 841, 844 (Tex. App.–El Paso 2007,
pet. dism ’d) (“W hen reviewing a civil m atter, an appellate court has no discretion to consider an issue not
raised in the appellant’s brief.”).
       3
         Along with their first am ended answer, the District also filed a counterclaim against the Johnsons
contending that it had equitable title to the property in question. Specifically, the District alleged that:

         By written contract dated August 20, 1946, the Johnsons’ predecessors in title agreed to
         convey to the [District] in fee sim ple “the W ater Front East of Lots 1, 2, 3, 4 and 5 in Block
         1, Townsite of Fulton, Aransas County, Texas” (hereinafter referred to as “the W aterfront
         Reserve”) and in return, the [District] agreed to grant the Johnsons’ predecessors in title a
         99-year lease of the sam e real estate.

This counterclaim was severed by written order of the trial court dated March 18, 2004. According to the
Johnsons, a final judgm ent was rendered in the severed case in favor of the District. The District states that
                                                            3
        The location of the western boundary of the property granted by the 1947 Patent,

defined precisely by metes and bounds in the patent document, is undisputed. Moreover,

the parties agreed that the eastern boundary of the Johnsons’ property was defined by the

natural shoreline of Aransas Bay, without regard to any artificial alterations of the shoreline.

The central issue in dispute, then, was the actual location of the natural shoreline. The

Johnsons claimed that it lay to the east of the western boundary of the District’s property

as specified in the 1947 Patent, and therefore the 1947 Patent encroached upon the

Johnsons’ property. The District, on the other hand, contended that the natural shoreline

was situated to the west of the western boundary of the District’s property as specified in

the 1947 Patent, and so there was no encroachment.

        The matter proceeded to jury trial primarily on the issue of the location of the

shoreline. The jury returned a verdict favorable to the Johnsons, and on June 8, 2005, the

trial court rendered a judgment based upon that verdict.4 The judgment stated in relevant

part that the Johnsons “are entitled to possession and ownership of all the Waterfront east

of Lots 1, 2, 3, 4, and 5 of Block 1 of Fulton Townsite.” The judgment also precisely

defined the property belonging to the Johnsons as encompassing the area containing the

marina. The District filed a motion to correct the judgment and for new trial on July 1,

2005. The trial court denied the motion on September 8, 2005. This appeal ensued.

                                                II. DISCUSSION

        On appeal, the District alleges that: (1) the evidence was legally and factually


its claim to ownership of the Johnson property as reflected in this counterclaim “is entirely separate from the
District’s claim based on the 1947 Patent and does not affect the issues raised in this case.” In any event,
neither party challenges the order of severance, and we do not consider the issue here.
        4
          The record reflects that the parties stipulated that the issues of attorney’s fees and dam ages would
be subm itted to the trial court and would not be an issue for the jury. Prior to the entry of the final judgm ent,
the court denied the Johnsons’ request for attorney’s fees. W ith respect to dam ages, the final judgm ent
stated:

        After the rendition of the jury’s verdict, the parties stipulated that the am ount of dam ages
        claim ed by the [Johnsons] is exactly offset by the credit to which the [District] is entitled for
        the value of im provem ents it m ade in good faith to the disputed property while it was in
        possession.
                                                        4
insufficient to support the jury’s verdict; (2) errors in the jury charge required a new trial; (3)

the jury’s verdict does not support the judgment; (4) the Johnsons’ trial counsel asked

improper questions of the prospective jurors at voir dire; (5) the trial court improperly

allowed the testimony of a previously undisclosed witness; and (6) the District was entitled

to submission of its claim of title by limitations.5

        We note at the outset of our analysis that the parties do not dispute two well-settled

tenets of law with regard to riparian land boundaries. First, a shoreline boundary is

determined by measuring the shoreline at the mean daily high water level, or high tide.6

Second, when a boundary is defined by a shoreline, and that shoreline moves over time,

the boundary moves along with the shoreline only if the land is “gradually or imperceptibly

added or taken to or from” the shore by erosion or accretion. Coastal Indus. Water Auth.

v. York, 532 S.W.2d 949, 952 (Tex. 1976).7 If, however, the shoreline moves seaward by

means other than natural accretion, the boundary stays where it was and the riparian

owner does not become owner of the new land. See Lorino v. Crawford Packing Co., 175
S.W.2d 410, 414 (Tex. 1943). Further, the seaward movement of a shoreline boundary

is presumed to be artificial, and the burden is placed on the riparian owner to prove

otherwise. Luttes v. State, 324 S.W.2d 167, 187 (Tex. 1958).

A.      Sufficiency of the Evidence

        By its first issue, the District alleges that the evidence produced at trial was neither

legally nor factually sufficient to support the jury’s verdict. We disagree. An appellate court

        5
            The District enum erates eight separate issues on appeal, including two regarding sufficiency of the
evidence and two regarding alleged errors in the jury charge. For purposes of organization, we renum ber the
District’s issues as six and address them as set forth above.
          6
            The Texas Suprem e Court has held that “shoreline boundaries in civil law land grants m ust be
determ ined with reference to m easured m ean daily high water levels.” John G. & Marie Stella Kenedy Mem’l
Found. v. Dewhurst, 90 S.W .3d 268, 281 (Tex. 2002); Luttes v. State, 324 S.W .2d 167, 187 (Tex. 1958). The
land grants at issue in Luttes and Kenedy were executed in the early 19th century and so Mexican or Spanish
civil law regarding shoreline boundaries applied. Although neither party contends that Mexican or Spanish
civil law is applicable to the land grant at issue here, they do not appear to dispute that the m ean daily high
water level determ ines the location of a natural shoreline for purposes of this case.
        7
          Erosion is the process of wearing away the land; accretion is the process of gradual enlargem ent
of the land. Coastal Indus. W ater Auth. v. York, 532 S.W .2d 949, 952 (Tex. 1976).
                                                       5
will sustain a challenge to the legal sufficiency of evidence only if: (1) there is a complete

absence of evidence of a vital fact; (2) the court is barred by rules of law or of evidence

from giving weight to the only evidence offered to prove a vital fact; (3) the evidence

offered to prove a vital fact is no more than a mere scintilla; or (4) the evidence establishes

conclusively the opposite of a vital fact. City of Keller v. Wilson, 168 S.W.3d 802, 810

(Tex. 2005). In conducting a legal sufficiency review, we credit evidence supporting the

judgment if reasonable jurors could, and disregard contrary evidence unless reasonable

jurors could not. Id. at 827; Villagomez v. Rockwood Specialties, Inc., 210 S.W.3d 720,

748 (Tex. App.–Corpus Christi 2006, pet. denied). More than a scintilla of evidence exists,

and the evidence is legally sufficient, if the evidence furnishes some reasonable basis for

differing conclusions by reasonable minds about a vital fact’s existence. Lee Lewis Constr.

Co. v. Harrison, 70 S.W.3d 778, 782-83 (Tex. 2001).

       In conducting a factual sufficiency review, we must not merely substitute our

judgment for that of the jury; rather, we view all the evidence in a neutral light to determine

whether the contested finding is so contrary to the great weight and preponderance of the

evidence as to be manifestly unjust, shock the conscience, or clearly demonstrate bias.

Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003); Pool v. Ford

Motor Co., 715 S.W.2d 629, 635 (Tex. 1986); Villagomez, 210 S.W.3d at 749.

       1.     The Johnsons’ Evidence

       The Johnsons’ evidence at trial centered on the testimony of Henry Warren, a

licensed land surveyor. Warren had conducted a survey of the marina property and

concluded that the property that was granted to the District by the 1947 Patent encroached

upon the property belonging to the Johnsons. In doing so, Warren determined that the

original, natural shoreline—and thus the eastern boundary of the Johnsons’ property—lay

to the east of the western boundary of the property ceded to the District in 1947.

       The record reflects that Warren based his findings primarily upon four different

                                              6
depictions of the shoreline as it existed around the time of the 1947 Patent: (1) a map

made for the District in May 1947 by James Jarboe; (2) a plat made for the District in 1946

by W. A. Raatz, a District engineer; (3) a survey conducted in 1946 by the District as part

of an application to construct a breakwater; and (4) a hydrographic map prepared by the

U.S. Army Corps of Engineers. All four maps depicted two protrusions of land extending

east of Bay Street, separated by a harbor. The Warren survey concluded, based on these

maps, that the natural shoreline in that area lay to the east of both protrusions of land and

the harbor, in Aransas Bay.

        To explain why the natural shoreline lay not only to the east of the land, but also to

the east of the harbor, Warren asserted that boat owners “kicked out” the land that

originally existed where the harbor now was situated. “Kicking out,” according to Warren,

is a crude form of dredging whereby one would back one’s boat up onto the land, and run

the propellers of the boat to agitate and loosen the dirt lying underneath, leaving a rough

channel. Warren testified that he had interviewed several “historical witnesses” who had

described the “kicking out” process.

        The Johnsons also presented testimony from three witnesses who lived in Fulton

and who described the nature of the shoreline as it existed around the time of the 1947

Patent. Gene Sprinkle, a Fulton resident since his birth in 1932, testified that the land as

it originally existed was “kicked out” to create the harbor and that “I have done a little bit
of it [kicking out] myself.” Sprinkle also testified that an oyster reef existed in 1938 south

of the two protrusions of land. Gene DeForrest, born in 1930 and also a lifetime area

resident, also testified regarding the oyster reef and the “kicking out” process.

        Finally, the Johnsons presented the testimony of Dale Owens.8 Owens testified that

he lived for seventeen years near the Fulton waterfront, starting with the year of his birth

in 1933. Owens drew a rudimentary map of the area in question as he remembered it from
         8
           The Johnsons’ trial counsel did not list Owens as a witness in its list of fact witnesses for trial filed
with the trial court. The District objected to Owens testifying as a rebuttal witness; the trial court denied the
objection. This decision of the trial court, which is now being appealed by the District, will be discussed herein.
                                                         7
before 1947; the map was admitted into evidence. The Owens map included the two

protrusions of land separated by a harbor as well as the oyster reef to the south of the

protrusions. Owens testified that there were sunflowers and blackberries growing along

the protrusion of land laying to the south of the harbor and that he knew this because he

had “picked them [the blackberries] many times.” When asked by the Johnsons’ trial

counsel whether or not “blueberries grow on fill,” Owens responded: “Not to my

knowledge.”    The Johnsons argued that Owens’s testimony showed that the land

protrusions could not have been artificial and therefore they must have been landward of

the natural shoreline; i.e., part of the Johnsons’ property.

       2.     The District’s Evidence

       The District’s trial evidence consisted of testimony from two witnesses as well as

several depictions of the area that, according to the District, conclusively show that there

was an artificial seaward movement of the shoreline between 1930 and 1948. First, the

District presented a plat of the area at issue created in 1878 which showed the shoreline

lying just to the east of Bay Street, with no substantial land masses extending into Aransas

Bay. The District also introduced a 1888 map of the area that similarly showed only a

small sliver of land in between Bay Street and the shoreline.

       The District also presented several aerial photographs of the area to the jury. First

was a photograph taken in 1930, which the District claims is the earliest known aerial

photograph of the area at issue. The 1930 photograph, taken from what appears to be

directly overhead, did not show Bay Street; this was because, according to the District, the

street had been platted but had not yet been built. The District presented a copy of the

photograph with a dotted blue line drawn in; Jerald Brundrett, the Aransas County

Surveyor, testified that the blue line accurately represented the future location of Bay

Street. The 1930 photograph showed only a sliver of land existing between the dotted blue

line and the shoreline.

                                             8
        The District compared this 1930 photograph with another overhead aerial

photograph taken in 1948. The 1948 photograph showed that Bay Street had been built

by that time; it also showed the two protrusions of land extending eastward from Bay Street

into Aransas Bay.9 The District presented the comparison of 1930 and 1948 photographs

to the jury in the form of a series of slides, with the latter photograph tinted blue and

superimposed on the former at various levels of transparency. The first slide consisted of

both photographs with the 1948 photograph being 100% transparent, so that the jury saw

only the 1930 photograph; the successive slides gradually introduced the 1948 photograph

at lower levels of transparency until the final slide which presented only the 1948

photograph. Brundrett testified that the direct comparison of the two photographs was

appropriate because they were “geo-rectified”; that is, aligned as to scale and common

geographical features. The presentation clearly showed protrusions of land in the 1948

photograph at the location where no land appeared in the 1930 photograph. The District

contended that this was conclusive proof that the shoreline had moved dramatically

seaward between 1930 and 1948.

        Even if the jury found that the shoreline had moved, the boundary to the Johnsons’

property would nevertheless move along with the shoreline if it were shown that the

movement was the result of natural accretion or erosion. See York, 532 S.W.2d at 952;

Lorino, 175 S.W.2d at 414. For that reason, the District argued that not only was there a

clear movement in the shoreline between 1930 and 1948 as depicted in the photographs,

but that this movement was too dramatic in too short a period of time to have been the

result of natural accretion. Katherine Blount, a geology and environmental sciences

professor at Texas A&M University–Corpus Christi, testified with reference to the 1930 and

1948 photographs that “this magnitude of change doesn’t happen naturally along a fairly

         9
           In addition to the 1930 and 1948 overhead photographs, the District introduced as evidence oblique
aerial photographs of the area taken in 1946 and in 1947. Both oblique aerial photographs clearly show the
protrusions of land that appeared in the 1948 overhead photograph. Because both the 1930 and 1948
photographs were taken from the sam e angle— that is, from directly overhead the area at issue— the District
em phasized the com parison between those two photographs as evidence that the shoreline had m oved.
                                                     9
low energy environment coastline like the Texas coast.”

        3.       Analysis

        The District claims that its evidence conclusively established that there was a

seaward movement of the shoreline in between 1930 and 1946; moreover, it notes that the

Johnsons cannot now claim that such movement was gradual or imperceptible. See York,
532 S.W.2d at 952. That is because the Johnsons’ trial counsel explicitly foreclosed that

assertion at a pre-trial hearing.10

        However, the Johnsons do not base their argument on the assertion that there was

a natural movement in the shoreline between 1930 and 1948 that would have caused their
boundary to shift to the east. Rather, the Johnsons claim that there was no movement at

all of the shoreline, as defined by the mean daily high tide. According to the Johnsons, to

the extent the 1930 and 1948 photographs appear to show a different shoreline, this is

because a channel or harbor was “kicked out” of land that already existed. The Johnsons’

trial counsel emphasized that the “kicking out” process was the reason that, where there

appeared to be a solid shoreline in 1930, there appeared to be a harbor in between two

protrusions of land in 1946. The Johnsons’ counsel essentially asked the jury to disregard
        10
           Specifically, the District propounded an interrogatory to the Johnsons asking the following: “Do you
contend that the portion of the 1947 patent property which you claim to own was landward of the line of m ean
high water as it existed in 1930? If so, state the com plete factual basis for that contention.” The Johnsons
responded by objecting to the interrogatory and stating: “All of the Johnsons’ Fulton Beach Marina property
was and continues to be above m ean high water.” The District then m oved to com pel the Johnsons’ answer.

          The Johnsons’ position was clarified in the following exchange between the Johnsons’ counsel and
the trial court at a subsequent pre-trial hearing:

        [Johnsons’ counsel]: [W ]ith respect to just whether we think the land was there, the land
                       was always there. And there has been no – the land was never below m ean
                       high tide, and so there was no accretion necessary to m ake it above m ean
                       high tide.

        THE COURT: [Addressing District’s counsel] All right. If I understand his answer to your
                    interrogatory in which what you’re wanting to know is are they m aking a
                    claim here today that there has been som e kind of accretion regarding the
                    shoreline that would basically go to their benefit, you’ve already discussed
                    in your particular synopsis to the Court. And you want to know whether
                    they’re claim ing that the boundary changed, if you would, by accretion, and
                    they’re saying no.

                         [Addressing Johnsons’ counsel] Is that correct, Mr. Conoly?

        [Johnsons’ counsel]: That’s correct.
                                                     10
the photographic comparison, which, if taken as accurate, “geo-rectified” depictions of the

natural shoreline at the relevant times, showed that land had been added over those

sixteen years rather than taken away.

       The District contends that the jury was not free to disregard the photographic

comparison, which they consider to be conclusive proof that a seaward movement of the

shoreline in fact did occur. However, the jury was not obliged to believe that the 1930

photograph accurately depicted the mean daily high water level of Aransas Bay. Although

the photographs of the shoreline are probative when viewed together, they do not

conclusively establish that Warren’s testimony regarding the boundary of the Johnsons’

property was incorrect. See City of Keller, 168 S.W.3d at 810. Although it may appear to

the District that the jury’s discounting of the photographic comparison was unreasonable,

the jury was not required to believe that evidence any more than they were required to

believe the testimony of any particular witness. See id. at 819 (“Jurors are the sole judges

of the credibility of the witnesses and the weight to give their testimony. They may choose

to believe one witness and disbelieve another.”). Indeed, Warren testified as follows:

       [F]or a photo to be significant in the determination of the shore, you have to
       know the day, you have to know the time and you have to know the elevation
       of the water as shown by tide gages, and then you can use it to determine
       where the shore is.

The District did not present any evidence as to the time of day or year when the 1930

photograph was taken. Warren’s testimony therefore provided a reasonable basis for the

jury to conclude that the 1930 photograph did not accurately depict the natural shoreline

as defined by the mean daily high water level.

       Moreover, Sprinkle testified that he recalled fishing for flounder on land now claimed

by the District, as early as 1938. According to the Johnsons, this testimony indicated that

the marina property was to the west of the natural shoreline. Although the District may

consider dubious the testimony of a 72-year-old man regarding his experiences as a six-

year-old, as in Sprinkle’s case, the jury clearly did not. A reviewing court cannot substitute
                                             11
its judgment for that of the trier of fact, so long as the evidence falls within a zone of

reasonable disagreement. Id. at 822.

       We conclude that the evidence furnished a reasonable basis for the contention that

Warren’s survey properly located the natural shoreline defining the boundary of the

Johnsons’ property. As such, there was more than a scintilla of evidence to support that

finding. See Harrison, 70 S.W.3d at 782-83. The evidence did not conclusively establish

that Warren’s survey was incorrect. See City of Keller, 168 S.W.3d at 810. Additionally,

viewing the evidence in a neutral light, we cannot conclude that the jury’s conclusion was

so contrary to the preponderance of the evidence as to be manifestly unjust or shock the

conscience. See Jackson, 116 S.W.3d at 761. Therefore, the evidence presented at trial

by the Johnsons was legally and factually sufficient to support the jury’s verdict.

Accordingly, the District’s first issue is overruled.

B.     Jury Charge

       By its second issue, the District contends that the charge submitted to the jury was

fatally defective in two ways, and that a new trial is therefore required. First, the District

contends that the jury charge was improper because it asked the jury whether the Warren

survey was “substantially correct.” The second error alleged by the District with respect

to the jury charge is that the trial court did not include an instruction on the law regarding

a seaward movement of a boundary shoreline.

       Texas Rule of Civil Procedure 278 requires the trial court to submit instructions and

definitions to the jury as are necessary to enable the jury to render a verdict. TEX . R. CIV.

P. 278. The goal of the charge is to submit to the jury the issues for decision logically,

simply, clearly, fairly, correctly, and completely. Hyundai Motor Co. v. Rodriguez, 995
S.W.2d 661, 664 (Tex. 1999). Failure to submit a question is not deemed grounds for

reversing the judgment unless its submission, in substantially correct wording, has been

requested in writing by the party complaining of the judgment. TEX . R. CIV. P. 278. As long

                                              12
as the charge is legally correct, trial courts are afforded broad discretion, subject to

reversal only on a court’s abuse of that discretion. Tex. Dep’t of Human Servs. v. E.B., 802
S.W.2d 647, 649 (Tex. 1990); Hagins v. E-Z Mart Stores, Inc., 128 S.W.3d 383 , 387 (Tex.

App.–Texarkana 2004, no pet.). Even if the trial court abused its discretion, we reverse

only where the error in the jury charge is shown to be harmful. Boatland of Houston, Inc.

v. Bailey, 609 S.W.2d 743, 749-50 (Tex. 1980). Moreover, a jury charge error is reversible

only if it probably caused the rendition of an improper judgment or probably prevented the

appellant from properly presenting the case on appeal. TEX . R. APP. P. 44.1(a).

        1.       “Substantially Correct”

        Question number one of the jury charge read as follows: “Do you find from a

preponderance of the evidence that the survey prepared by Harry Warren in July of 2003

is a substantially correct description of the natural shoreline?”11 The jury answered in the

affirmative. At trial, the District objected to the inclusion of this question, claiming that “the

modifier ‘substantially’ allowed the jury completely unguided discretion about how close the

Warren survey had to be to the actual natural shoreline in order to be ‘substantially’

correct.” The District now contends that the inclusion of this question was error because

“the word ‘substantially’ could be interpreted by the jury as requiring accuracy to within

inches, feet, or hundreds of yards.” The Johnsons, on the other hand, contend that the

phrase “substantially correct” has an ordinary meaning of “truly or really accurate”12 and
that the jury could not have been asked to define the boundary to any more demanding

standard of accuracy.


        11
         The jury charge instructed the jury to answer “yes” or “no” to question num ber one, and then to
answer question num ber two only if the answer to question num ber one was “no.” Question num ber two read:

        Do you find from a preponderance of the evidence that the western boundary line of the
        Novem ber 1946 patent survey prepared by Jam es Jarboe is at or to the east of the natural
        shoreline in the area of the “Johnson property” in dispute?

Because the jury answered “yes” to question num ber one, no answer was given to this second question.
        12
          “Substantial” is synonym ous with “real” and “true”; “correct” with “accurate” and “exact.” M ERR IAM
W EBSTER ’S C OLLEGIATE D IC TIO N AR Y 260, 1174 (10th ed. 1996).
                                                     13
       In a boundary dispute, the ultimate object of the trier of fact is to determine the “true

location of the line in dispute.” Mortgage Inv. Co. of El Paso v. Bauer, 493 S.W.2d 339,

342 (Tex. Civ. App.–El Paso 1973, writ ref’d n.r.e.), overruled on other grounds, Martin v.

Amerman, 133 S.W.3d 262, 268 (Tex. 2004). Moreover,

       [w]hen this cannot be done with reasonable certainty due to the lapse of time
       or the obliteration of the evidence of the original locater, it is not only
       permissible, but, out of necessity, required that the courts resort to any
       evidence tending to establish the place of the original footsteps of the
       surveyor which meet the requirement that it is the best evidence of which the
       case is susceptible.

Bauer, 493 S.W.2d at 342. In other words, where “exactness [is] difficult of attainment, [it]

should not be insisted upon, to the destruction of right.” State v. Humble Oil & Ref. Co.,

187 S.W.2d 93, 107 (Tex. Civ. App.–Waco 1945, writ ref’d w.o.m.) (citing Hamilton v.

Menifee, 11 Tex. 718, 749 (1854)).

       Although the parties do not direct us to, nor can we find, any Texas case interpreting

the phrase “substantially correct” as used in a boundary dispute jury charge, courts have

clarified the phrase in other contexts. In fact, as noted above, Texas Rule of Civil

Procedure 278 provides that a trial court’s failure to submit an issue shall not be grounds

for reversal of the judgment unless the issue was previously tendered by the appellant in

“substantially correct” wording. TEX . R. CIV. P. 278. In that context, the Texas Supreme

Court has stated that:

       Substantially correct . . . does not mean that it must be absolutely correct,
       nor does it mean one that is merely sufficient to call the matter to the
       attention of the court will suffice. It means one that in substance and in the
       main is correct, and that is not affirmatively incorrect.

Placencio v. Allied Indus. Int’l, Inc., 724 S.W.2d 20, 21 (Tex. 1987) (citing Modica v.

Howard, 161 S.W.2d 1093, 1094 (Tex. Civ. App.–Beaumont 1942, no writ)) (emphasis

added). If the phrase “substantially correct” were given the same meaning in the present

context, question number one of the jury charge would be sufficient to determine the “true

location” of the boundary in dispute. See Bauer, 493 S.W.2d at 342.

                                              14
       We conclude that the trial court did not abuse its discretion by including in the jury

charge a question of whether the Warren survey was “substantially accurate.”

       2.     Instruction on Effect of Seaward Movement of Shoreline Boundary

       The District also challenges the trial court’s decision not to include an instruction on

the law regarding the movement of shoreline boundaries.             In their Requested Jury

Question No. 1, the District included the following sentence: “You are instructed that a

seaward movement of a shoreline is presumed to be artificial unless it is proven to have

been gradual, natural, and imperceptible.”        The trial court declined to include this

instruction in the jury charge. The District now contends that this decision was an abuse

of discretion, claiming that without the instruction, the jury was free to find an artificial

seaward movement of the shoreline and still find in favor of the Johnsons. In response,

the Johnsons state that the inclusion of the District’s proposed instruction would have

impermissibly “commented on the weight of the evidence.” See Associated Carriages, Inc.

v. Int’l Bank of Commerce, 37 S.W.3d 69, 75 (Tex. App.–San Antonio 2000, pet. denied).

The Johnsons also contend that the instruction was unnecessary and would have

improperly “tilt[ed]” or “nudge[d]” the jury. See Wal-Mart Stores, Inc. v. Johnson, 106
S.W.3d 718, 723-24 (Tex. 2003).

       Without passing on the validity of the Johnsons’ contentions, we note that the

District’s proposed instruction was not an accurate description of the law pertaining to the

movement of shoreline boundaries. The supreme court has stated that “[t]he general rule

is that a riparian or littoral owner acquires or loses title to the land gradually or

imperceptibly added or taken to or from his fast bank or shore.” York, 532 S.W.2d at 952

(emphasis added). The District’s proposed instruction, however, stated that a seaward

movement is presumed to be artificial unless it is “gradual, natural, and imperceptible”

(emphasis added). The difference is not negligible. Had the District’s proposed instruction

been included, the jury could have found that there was a gradual and natural seaward

                                             15
movement of the shoreline, and yet if the movement was perceptible, the jury would have

incorrectly concluded that the boundary did not move with the shoreline.

       We conclude that the trial court did not abuse its discretion in its formulation of

question number one of the jury charge because the District failed to submit its requested

instruction in substantially correct wording. See TEX . R. CIV. P. 278. The District’s second

issue is therefore overruled.

C.     Verdict Support for the Judgment

       The District asserts, by its third issue, that the jury verdict did not support the

judgment issued by the trial court. Specifically, the District contends that the trial court
improperly included in its judgment a precise description of the boundaries of the

Johnsons’ property adopted from the Warren survey, even though the jury merely found

that the Warren survey was “substantially correct.” In accordance with our conclusion

above that the “substantially correct” wording was sufficient to establish the true location

of the boundary in dispute, we find that the jury verdict provided sufficient support for the

court’s final judgment precisely defining that boundary. The District’s third issue is

overruled.

D.     Voir Dire Examination

       By its fourth issue, the District claims that it was unfairly prejudiced by questions

asked at voir dire by the Johnsons’ trial counsel. The following exchange between the

attorneys and the trial court illustrates the dispute:

       [Johnsons’ counsel]: How would it make you feel if land had been in your
                    family five years, ten years, 50 or 60 like the Johnsons –

       [District’s counsel]: Excuse me, your Honor. I’m going to –

       [Johnsons’ counsel]: – and somebody –

       [District’s counsel]: Excuse me, counsel. I’m sorry to interrupt. I am going
                      to object to this question as asking the jury to place themselves
                      in a position of one side of the case and ask – improper
                      presenting the case.
                                              16
        THE COURT: I haven’t really heard the full question as to where he is going
                  with it. I’ll sustain as to that regard. Rephrase your question,
                  please, Mr. Casterline [Johnsons’ counsel].

        [Johnsons’ counsel]: How would it make you feel if someone came up to
                     you and said you think that is your land? It’s my land. Get off.
                     How would it make you feel?

        [District’s counsel]: Your Honor, that is the question, and that is what I’m
                       objecting to.

        THE COURT: Okay. I will sustain that.

        [Johnsons’ counsel]: May we approach, your Honor?

        THE COURT: You may.

        (Off-the-record discussion at the bench)[13]

        [Johnsons’ counsel]: Let me start here on the first row. How would it make
                     you feel, sir, if land in your family for years was suddenly in
                     jeopardy? Someone told you, hey, that is my land. I am going
                     to take it away from you. Tell me how that would make you
                     feel.

        The District states that the trial court abused its discretion in permitting the

Johnsons’ counsel to ask these questions, citing two cases where courts found it to be

improper for counsel at closing argument to ask a juror to place himself in the position of

the plaintiff. See Fambrough v. Wagley, 169 S.W.2d 478, 480-82 (Tex. 1943); S. Pac. Co.

v. Hayes, 391 S.W.2d 463, 468-69 (Tex. Civ. App.–Corpus Christi 1965, writ ref’d n.r.e.).

The District claims that “there is no apparent reason for applying a different rule to the voir

dire examination of the jury panel.” We disagree.

        The Texas Supreme Court has recognized that “trial courts should allow broad

latitude to counsel” at voir dire examination “to discover any bias or prejudice by the

potential jurors so that peremptory challenges may be intelligently exercised.” Hyundai

Motor Co. v. Vasquez, 189 S.W.3d 743, 749 (Tex. 2006) (internal quotations omitted); see


        13
          During this bench conference, the trial court reversed its earlier ruling and overruled the objections
m ade by the District’s counsel as to the questions asked by the Johnsons’ counsel.
                                                      17
also Green v. Ligon, 190 S.W.2d 742 (Tex. Civ. App.–Fort Worth 1945, writ ref’d n.r.e.)

(stating that “our courts have been very liberal in permitting a broad range of inquiries on

voir dire to enable counsel to intelligently use their peremptory challenges”). The scope

of such examination rests largely in the sound discretion of the trial court. Babcock v. Nw.

Mem’l Hosp., 767 S.W.2d 705, 709 (Tex. 1989). To obtain a reversal, an appellant must

show that the trial court abused its discretion and that the error was calculated to cause

and probably did cause the rendition of an improper judgment. TEX . R. APP. P. 44.1;

Babcock, 767 S.W.2d at 709.

       In Hyundai Motor Co., the supreme court emphasized that the trial court is in the

best position to determine whether a voir dire question is proper:

       The Texas Constitution guarantees a trial by a fair and impartial jury, and our
       courts use voir dire to achieve that goal. Voir dire inquiries that explore
       external biases and unfair prejudices further the effort, but those that test
       jurors’ possible verdicts based on case-specific relevant evidence detract
       from it. The distinction between the two in some cases is a fine one. Thus,
       we vest trial judges with the discretion to decide whether an inquiry
       constitutes the former or the latter; as appellate courts, we should defer to
       their judgment.
189 S.W.3d at 760.

       Here, the Johnsons contend that their counsel’s voir dire questions were intended

to solicit the potential jurors’ honest opinions and values regarding the subject matter of

the dispute. A voir dire examination need not be confined to matters which might be

grounds for challenge for cause. Greenman v. City of Fort Worth, 308 S.W.2d 553, 554

(Tex. Civ. App.–Fort Worth 1957, writ ref’d n.r.e.). Deferring to the trial court’s superior

ability to determine the reasonableness of a voir dire question under the circumstances,

see Hyundai Motor Co., 189 S.W.3d at 755, we cannot say that the trial court abused its

discretion here. Accordingly, the District’s fourth issue is overruled.

E.     Testimony of Dale Owens

       By its fifth issue, the District contends that the trial court improperly permitted the

Johnsons to call Dale Owens, who had not been previously disclosed to the District, as a
                                        18
rebuttal witness at trial.

        Texas Rule of Civil Procedure 193.6(a) provides that a party who fails to timely

make, amend, or supplement a discovery response may not introduce in evidence the

undisclosed material or unidentified witness unless the court finds that: (1) there was good

cause for the failure to timely make, amend, or supplement the discovery response; or (2)

the failure to timely make, amend, or supplement the discovery response will not unfairly

surprise or unfairly prejudice the other parties. TEX . R. CIV . P. 193.6(a). The burden of

showing good cause, or lack of unfair surprise or unfair prejudice, is on the party seeking

to introduce in evidence the undisclosed material or unidentified witness. TEX . R. CIV. P.

193.6(b). Further, a finding of good cause or lack of unfair surprise or unfair prejudice

must be supported by the record. Id.

        The District contends that it was unfairly surprised and prejudiced by Owens’s

testimony regarding his picking blackberries as a child on the protrusions of land extending

into Aransas Bay.14 The District’s trial counsel, however, in objecting to Owens’s testifying,

admitted to the trial court that Owens was “just another historical witness” whose testimony

was “just a cumulation of [the Johnsons’] case in chief.” The admission of evidence that

is merely cumulative, and not dispositive of the case, is not reversible even if in error. See

Gee v. Liberty Mut. Fire Ins. Co., 765 S.W.2d 394, 396 (Tex. 1989) (stating that “[t]his court

will ordinarily not find reversible error for erroneous rulings on admissibility of evidence
where the evidence in question is cumulative and not controlling on a material issue

dispositive of the case”). Although the District’s counsel asserts on appeal that he was

misquoted in calling Owens’s testimony a “cumulation,” the District has not made a request

to this Court or to the trial court that the reporter’s record be corrected. See TEX . R. APP.

P. 34.6(e)(2) (requiring the trial court to settle disputes regarding alleged inaccuracies in

        14
           The District also contends that the Johnsons m ade a pre-trial tactical decision to classify Owens
as a rebuttal witness so that they would not need to disclose his identity. This would be an im perm issible end
run around the procedural rule requiring disclosure. See Alvarado v. Farah Mfg. Co., 830 S.W .2d 911, 917
(Tex. 1992). Other than the District’s bald allegations, however, the record is devoid of any indication that the
Johnsons in fact did m ake such a pre-trial tactical decision.
                                                      19
reporter’s record), 34.6(e)(3) (providing that the appellate court may submit to the trial court

any post-appeal disputes as to alleged inaccuracies in reporter’s record).

       In any case, our review of the record reveals that Owens’s testimony was indeed

cumulative of the prior evidence introduced by the Johnsons. Owens’ testimony simply

bolstered the Johnsons’ theory that the protrusions of land as shown in the 1946

photograph were natural because blackberries had grown there. Warren, the Johnsons’

expert witness in their case in chief, testified that he had interviewed Owens and that

“[Owens] told me that this land had always been there, that it even had blackberries on it.

They use[d] to come down and pick blackberries on that piece of land.” The District

objected to Warren’s testimony regarding Owens’s statement as hearsay, but that

objection was overruled by the trial court. Further, the trial court’s decision to overrule that

objection is not challenged by the District on appeal.

       We conclude that Owens’s testimony was merely cumulative of the Johnsons’ case

in chief. Therefore, even if we were to agree with the District that the Johnsons failed to

meet their burden under rule of civil procedure 193.6, any error committed by the trial court

in permitting Owens’s testimony was harmless. See TEX R. CIV. P. 193.6; Gee, 765
S.W.2d at 396. The District’s fifth issue is overruled. See TEX . R. APP. P. 44.1(a)(1).

F.     District’s Claim of Title by Limitations

       The District’s sixth issue on appeal concerns the trial court’s decision not to include

questions in the jury charge as to the District’s claim of adverse possession to the property

in dispute under both the three-year and five-year statutes of limitations. See TEX . CIV.

PRAC . & REM . CODE ANN . §§ 16.024, 16.025 (Vernon 2002).

       Texas Rule of Civil Procedure 278 provides a substantive, non-discretionary

directive to trial courts requiring them to submit requested questions to the jury if the

pleadings and any evidence support them. TEX . R. CIV. P. 278; Elbaor v. Smith, 845
S.W.2d 240, 243 (Tex. 1993). That is, a trial court may refuse to submit an issue only if

                                              20
no evidence exists to warrant its submission. Elbaor, 845 S.W.2d at 243 (citing Brown v.

Goldstein, 685 S.W.2d 640, 641 (Tex. 1985)). Failure to submit a question is not deemed

grounds for reversing the judgment unless its submission, in substantially correct wording,

has been requested in writing by the party complaining of the judgment. Id. A claim that

the evidence was legally or factually insufficient to warrant the submission of a question

may be made for the first time after the verdict, regardless of whether the submission of

such question was requested by the complainant. TEX . R. CIV. P. 279.

        Here, the District submitted the following Requested Jury Question No. 2:

                Do you find that, for more than three years before March 30, 2001, the
        Navigation District held the property in dispute under title and the Navigation
        District, or one or more persons leasing from it, were in peaceable and
        adverse possession of any portion of the property in dispute?

The District also submitted the following Requested Jury Question No. 3:

               Do you find that, for more than five years before March 30, 2001, the
        Navigation District claimed the property in question under a duly registered
        deed and that the Navigation District or one or more persons leasing from
        the Navigation District, were in peaceable and adverse possession of any
        portion of the property and used or enjoyed it?

Both jury questions requested by the District included a definition of “adverse possession”

as “an actual and visible appropriation of real property, commenced and continued under

a claim of right that is inconsistent with and is hostile to the claim of another person.”15

        To establish its entitlement to a jury question as to the three-year statute of

limitations, the District was required to present evidence that it possessed the land in

dispute peaceably and adversely under title or color of title for at least three years. TEX .

CIV. PRAC . & REM . CODE ANN . § 16.024. To establish its entitlement to a jury question as

to the five-year statute, the District was required to present evidence that it cultivated,

used, or enjoyed the land peaceably and adversely under a duly registered deed while

paying applicable taxes, for at least five years. Id. § 16.025.
        15
           The District’s Requested Jury Question No. 2 also included a definition of “title” as “a regular chain
of transfers of real property from or under the State of Texas” and a definition of “peaceable possession” as
“possession of real property that is continuous and is not interrupted by an adverse suit to recover the
property.”
                                                      21
        Our review of the record reveals no evidence indicating that the District exclusively

occupied the property claimed by the Johnsons. The District notes that “[f]rom about 1992

to 2000, the District was charging rent to the Johnsons’ tenant for the portion of the marina

property that lay within the patent boundaries.”16 However, joint or common possession

by the adverse possession claimant and the owner defeats the requisite quality of

exclusiveness. Turner v. Mullins, 162 S.W.3d 356, 367 (Tex. App.–Fort Worth 2005, no

pet.); West End API, Ltd. v. Rothpletz, 732 S.W.2d 371 (Tex. App.–Dallas 1987, writ ref’d

n.r.e.); see Rick v. Grubbs, 214 S.W.2d 925, 927 (Tex. 1948). Moreover, proof that the

owner’s tenant is in possession at the same time as the claimant is not sufficient to sustain

a claim of adverse possession. Solis v. La Brisa Land & Cattle Co., 361 S.W.2d 631, 632

(Tex. App.–San Antonio 1962, no writ) (citing Rick, 214 S.W.2d at 927).

        The allegations that the District charged rent to tenants of the Johnsons was

insufficient to establish exclusive possession by the District, which is a required element

under both statutes of limitations. See TEX . CIV . PRAC . & REM . CODE ANN . §§ 16.024,

16.025. We therefore conclude that the trial court did not err in declining to include

questions in the jury charge as to the District’s claim of adverse possession under those

statutes. See TEX . R. CIV. P. 278; see also Elbaor, 845 S.W.2d at 243 (holding that a trial

court may refuse to submit an issue in a jury charge if there is no evidence to warrant its

submission). The District’s sixth issue is overruled.




        16
             The District also contends that “[a]fter January 1, 2000, when the Johnsons’ lease with Alby
term inated, the District was charging rent directly to the boat owners for the use of the boat slips that the
District had built.” The District urges that this was sufficient evidence to establish their entitlem ent to the
subm ission of a jury question on adverse possession, citing McShan v. Pitts, 554 S.W .2d 759, 763 (Tex. Civ.
App.–San Antonio 1977, no writ), for the proposition that an adverse possession claim ant can m eet the
exclusivity elem ent if his tenant occupied the disputed land. W ithout determ ining whether this allegation is
in fact sufficient to establish exclusive possession, we note that the duration of tim e during which the District
claim s to have been “directly” charging rent to boat owners was too brief to sustain a defense under either
statute of lim itations— only 15 m onths passed between January 1, 2000 and March 30, 2001, the date the
Johnsons filed suit. See T EX . C IV . P RAC . & R EM . C OD E A N N . §§ 16.024, 16.025 (Vernon Supp. 2007).
                                                       22
                                      III. CONCLUSION

       Having overruled the District’s six issues, we affirm the judgment of the trial court.



                                                  _______________________
                                                  DORI CONTRERAS GARZA,
                                                  Justice

Memorandum Opinion delivered and
filed this the 29th day of April, 2008.




                                             23